Citation Nr: 1010764	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether the Veteran's son, S.H., may be recognized as a 
"helpless child" of the Veteran, on the basis of permanent 
incapacity for self-support prior to attaining the age of 18. 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1968 and from April 1984 to December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  

This appeal was previously before the Board in September 
2007, when it was remanded for additional development.  
Unfortunately, the requested development was not completed.  
Regrettably, the appeal must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran if further action is required.


REMAND

The Veteran is seeking recognition of his son as a "child" as 
defined under 38 U.S.C.A. § 101(4)(A)(ii), on the basis that 
his son became permanently incapable of self-support before 
attaining the age of eighteen years.  See 38 C.F.R. § 3.356 
(2009).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2009).

The Veteran contends that S.H. became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render him a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).

The provisions to establish entitlement under the various 
factors of 38 C.F.R. § 3.356 were set out in detail in the 
prior remand and will not be repeated here.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his 18th birthday."  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other 
words, for purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his eighteenth 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self- 
support as of his eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  Id.  If the claimant is shown to be capable of 
self-support at eighteen, VA is required to proceed no 
further.  Id.

In this case, S.H. was born in May 1985 and attained the age 
of 18 in May 2003.  Jeanette C. Ramer, M.D., Developmental 
Pediatrician, has provided several statements dated in August 
2002, and in April and November 2003, which address S.H.'s 
condition due to certain diagnoses.  In those statements, Dr. 
Ramer discussed the effects of the child's diagnosed 
attention deficit disorder (ADD) and Asperger syndrome on his 
long-term potential for persistent disability versus gainful 
employment.  She noted that S.H. had cognitive scores 
consistently within the lower half of average.  However, 
despite average cognitive skills, he continued to show 
deficits in specific functional areas.  She also noted that 
he had problems with anxiety and sleeping; and was socially 
avoidant.  Due to his Asperger syndrome and ADD, he had 
problems with higher level language concepts and questions, 
socialization, impulsivity, and attention focus.  He had 
trouble dealing with ambiguity, and his thinking was literal 
with a level of rigidity.

In the most recent statement of November 2003, Dr. Ramer 
concluded that S.H. would have significant difficulty 
exercising judgment if unsupervised in any typical living 
situation; and she opined that his potential for financially 
sustaining employment was quite diminished.  She also noted 
that a Bureau of Vocational Rehabilitation evaluation 
suggested that S.H. should be able to obtain competitive 
employment with assistance; however, she was skeptical of 
this because of his significant rigidity and poor social 
skills.  She concluded with an opinion that S.H. had a long- 
term disability that would make competitive and gainful 
employment unlikely over the long-term. 

The September 2007 remand requested that medical records be 
obtained from Dr. Ramer.  It also requested that the report 
of the Bureau of Vocational Rehabilitation be obtained.  

The record indicates that the Veteran provided authorization 
to obtain records from Dr. Ramer, but that the doctor refused 
to accept it because by the time the authorization was 
forwarded to her, it was more than 90 days old.  The Veteran 
was asked to provide a second authorization, and he responded 
with one that had the name of two different doctors.  The AMC 
refused to forward this authorization and asked for another 
with just the name of Dr. Ramer.  The Veteran did not 
respond, and no further attempt was made to obtain the 
records from Dr. Ramer.  Give the Veteran's obvious desire to 
have these records obtained, as evidenced by the two 
authorizations he forwarded, the first of which through no 
fault of his own was not forwarded to the doctor until many 
months later and too late for the doctor to accept the 
authorization, the Board finds that another attempt should be 
made to obtain these records.  

Similarly, the Board notes that there has been no attempt to 
obtain the report from the Bureau of Vocational 
Rehabilitation (presumably a state Bureau).  The Board 
believes that it might have been assumed this report would be 
provided by Dr. Ramer.  It does not appear that the Bureau of 
Vocational Rehabilitation itself has been directly contacted. 

However, the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, an attempt must be made to obtain this report 
directly from the Bureau of Vocational Rehabilitation.  

The record further contains various letters and statements 
from the son's Learning Support Teacher and Work Study 
Supervisor at the Area High School.  However, there has been 
no attempt made to obtain the records of S.H., to include his 
transcripts and counseling records pertaining to his Work 
Study program.  The Board finds that these records may be 
relevant to the question at hand, and that an attempt to 
obtain these records must be made.  

Finally, the September 2007 remand requested that S.H. be 
scheduled for an examination, and that the examiner offer an 
opinion as to whether it was at least as likely as not that 
S.H. was permanently incapable of self-support at the time of 
his 18th birthday.  The child underwent a VA examination in 
November 2009, and the examiner expressed his opinions.  
Unfortunately, the key opinion was expressed in a manner 
which leaves the Board less than certain of its meaning.  The 
examiner stated that it was likely as not that the child's 
disability existed prior to his 18th birthday.  However, he 
then added that "Although it does not sound as though he was 
not totally incapable of self support at the time of his 18th 
birthday, indications are that there were some significant 
limitations."  This statement includes a double negative, and 
the Board will not guess at the meaning of the examiner.  To 
complicate matters, the examiner further noted that S.H. 
currently did a very poor job of remembering his medication 
and this would cause a significant increase in symptoms and 
make him more likely than not unemployable.  It was not clear 
whether or not this aspect of his disability existed at the 
time of his 18th birthday.  Therefore, the Board believes 
that the claims folder should be returned to the examiner who 
conducted the November 2009 VA examination in order to obtain 
clarification of his opinions.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to 
identify all medical care providers who 
evaluated or treated S.H. for mental 
disorders including attention deficit 
disorder and Asperger syndrome, since 
age 12.  He should be notified that he 
can submit these records himself to 
include the records from Dr. Ramer, or 
that he can submit authorization for 
these records to be obtained by VA.  If 
he submits authorization, obtain copies 
of medical records from all sources 
authorized.  

2.  Contact the Bureau of Vocational 
Rehabilitation and request that they 
provide a copy of their report on S. H.  
The Veteran's assistance in obtaining 
these records should be requested as 
needed.  All medical records relied on 
in writing their report should be 
included.  To the extent records sought 
in these two paragraphs are not 
obtained the claims file should contain 
documentation of the attempts made to 
obtain the records.

3.  After the records requested above 
have been obtained and associated with 
the claims folder or there is 
certification that they are 
unavailable, return the claims folder 
to the examiner who conducted the 
November 2009 VA examination of S.H.  
An additional examination is not 
required unless the examiner deems it 
necessary, or the November 2009 
examiner is not available.  The 
examiner should express the following 
opinions:

a) Is it at least as likely as not 
(probability of 50 percent or greater) 
that a mental disorder, including 
attention deficit disorder and/or 
Asperger syndrome rendered S.H. 
permanently incapable of self-support 
at the time of his 18th birthday (in 
May 2003)?  The question should be 
answered with a yes or no, and then the 
reasons and bases for the opinion 
should be provided.  In reaching this 
opinion, the examiner should address 
whether or not S.H. was capable of 
monitoring his own medication without 
assistance prior to his 18th birthday 
and, if not, would his inability to do 
so result have resulted in a worsening 
of his symptoms to a degree that he 
would have been incapable of self 
support at that time.  If that examiner 
is unavailable, the matter should be 
referred to a similarly situated 
examiner for an opinion.  As noted, if 
the opinion cannot be provided with an 
additional examination, such 
examination should be scheduled.

4.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


